Opinion of the Court
Darden, Judge:
The appellant pleaded guilty to larceny committed on or about July 30, 1969. Error in the introduction of seven instances of non judicial punishment is made harmless, however, by the showing of court-martial convictions for failing to go to his appointed place of duty (three specifications), absence without leave, use of disrespectful language to a noncommissioned officer, failure to obey a lawful order (two specifications), and communicating a threat to kill. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970), and United States v Young, 19 USCMA 481, 42 CMR 83 (1970).
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.